NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MARQUISE HAYNES,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3010
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip Federico, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney
General, Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.